 
 
II 
112th CONGRESS 1st Session 
S. 1024 
IN THE SENATE OF THE UNITED STATES 
 
May 19, 2011 
Mr. Bingaman (for himself and Mr. Udall of New Mexico) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To designate the Organ Mountains and other public land as components of the National Wilderness Preservation System and the National Landscape Conservation System in the State of New Mexico, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Organ Mountains—Doña Ana County Conservation and Protection Act. 
2.DefinitionsIn this Act: 
(1)Conservation areaThe term Conservation Area means each of the Organ Mountains National Conservation Area and the Desert Peaks National Conservation Area established by section 4(a). 
(2)Management planThe term management plan means the management plan for the Conservation Areas developed under section 4(d). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of New Mexico. 
3.Designation of wilderness areas 
(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness and as components of the National Wilderness Preservation System: 
(1)Aden lava flow wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 27,650 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated May 18, 2010, which shall be known as the Aden Lava Flow Wilderness. 
(2)Broad canyon wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 13,900 acres, as generally depicted on the map entitled Desert Peaks National Conservation Area and dated May 18, 2010, which shall be known as the Broad Canyon Wilderness. 
(3)Cinder cone wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,950 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated May 18, 2010, which shall be known as the Cinder Cone Wilderness. 
(4)Organ mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 19,200 acres, as generally depicted on the map entitled Organ Mountains National Conservation Area and dated May 18, 2011, which shall be known as the Organ Mountains Wilderness. 
(5)Potrillo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 125,850 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated May 18, 2010, which shall be known as the Potrillo Mountains Wilderness. 
(6)Robledo mountains wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 16,950 acres, as generally depicted on the map entitled Desert Peaks National Conservation Area and dated May 18, 2010, which shall be known as the Robledo Mountains Wilderness. 
(7)Sierra de las uvas wildernessCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 11,100 acres, as generally depicted on the map entitled Desert Peaks National Conservation Area and dated May 18, 2010, which shall be known as the Sierra de las Uvas Wilderness. 
(8)Whitethorn wildernessCertain land administered by the Bureau of Land Management in Doña Ana and Luna counties comprising approximately 9,600 acres, as generally depicted on the map entitled Potrillo Mountains Complex and dated May 18, 2010, which shall be known as the Whitethorn Wilderness. 
(b)ManagementSubject to valid existing rights, the wilderness areas designated by subsection (a) shall be administered by the Secretary in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.) except that— 
(1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and 
(2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior. 
(c)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of a wilderness area designated by subsection (a) that is acquired by the United States shall— 
(1)become part of the wilderness area within the boundaries of which the land is located; and 
(2)be managed in accordance with— 
(A)the Wilderness Act (16 U.S.C. 1131 et seq.); 
(B)this Act; and 
(C)any other applicable laws. 
(d)GrazingGrazing of livestock in the wilderness areas designated by subsection (a), where established before the date of enactment of this Act, shall be administered in accordance with— 
(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(2)the guidelines set forth in Appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(e)Military overflightsNothing in this section restricts or precludes— 
(1)low-level overflights of military aircraft over the wilderness areas designated by subsection (a), including military overflights that can be seen or heard within the wilderness areas; 
(2)the designation of new units of special airspace over the wilderness areas designated by this Act; or 
(3)the use or establishment of military flight training routes over wilderness areas designated by this Act. 
(f)Buffer zones 
(1)In generalNothing in this section creates a protective perimeter or buffer zone around any wilderness area designated by subsection (a). 
(2)Activities outside wilderness areasThe fact that an activity or use on land outside any wilderness area designated by subsection (a) can be seen or heard within the wilderness area shall not preclude the activity or use outside the boundary of the wilderness area. 
(g)Potential wilderness area 
(1)Robledo mountains potential wilderness area 
(A)In generalCertain land administered by the Bureau of Land Management, comprising approximately 100 acres as generally depicted as Potential Wilderness on the map entitled Desert Peaks National Conservation Area and dated May 18, 2010, is designated as a potential wilderness area. 
(B)UsesThe Secretary shall permit only such uses on the land described in subparagraph (A) that were permitted on the date of enactment of this Act. 
(C)Designation as wilderness 
(i)In generalOn the date on which the Secretary publishes in the Federal Register the notice described in clause (ii), the potential wilderness area designated under subparagraph (A) shall be— 
(I)designated as wilderness and as a component of the National Wilderness Preservation System; and 
(II)incorporated into the Robledo Mountains Wilderness designated by subsection (a)(6). 
(ii)NoticeThe notice referred to in clause (i) is notice that— 
(I)the communications site within the potential wilderness area designated under subparagraph (A) is no longer used; 
(II)the associated right-of-way is relinquished or not renewed; and 
(III)the conditions in the potential wilderness area designated by subparagraph (A) are compatible with the Wilderness Act (16 U.S.C. 1131 et seq.). 
(h)Release of wilderness study areasCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land in Doña Ana County administered by the Bureau of Land Management not designated as wilderness by subsection (a)— 
(1)has been adequately studied for wilderness designation; 
(2)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(3)shall be managed in accordance with— 
(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(B)this Act; and 
(C)any other applicable laws. 
4.Establishment of national conservation areas 
(a)EstablishmentThe following areas in the State are established as National Conservation Areas: 
(1)Organ mountains national conservation areaCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 84,000 acres, as generally depicted on the map entitled Organ Mountains National Conservation Area and dated May 18, 2011, which shall be known as the Organ Mountains National Conservation Area. 
(2)Desert peaks national conservation areaCertain land administered by the Bureau of Land Management in Doña Ana County comprising approximately 75,550 acres, as generally depicted on the map entitled Desert Peaks National Conservation Area and dated May 18, 2010, which shall be known as the Desert Peaks National Conservation Area. 
(b)PurposesThe purposes of the Conservation Areas are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the cultural, archaeological, natural, geological, historical, ecological, watershed, wildlife, educational, recreational, and scenic resources of the Conservation Areas. 
(c)Management 
(1)In generalThe Secretary shall manage the Conservation Areas— 
(A)in a manner that conserves, protects, and enhances the resources of the Conservation Areas; and 
(B)in accordance with— 
(i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(ii)this Act; and 
(iii)any other applicable laws. 
(2)Uses 
(A)In generalThe Secretary shall allow only such uses of the Conservation Areas that the Secretary determines would further the purposes described in subsection (b). 
(B)Use of motorized vehicles 
(i)In generalExcept as needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Conservation Areas shall be permitted only on roads designated for use by motorized vehicles in the management plan. 
(ii)New roadsNo additional road shall be built within the Conservation Areas after the date of enactment of this Act unless the road is necessary for public safety or natural resource protection. 
(C)GrazingThe Secretary shall permit grazing within the Conservation Areas, where established before the date of enactment of this Act— 
(i)subject to all applicable laws (including regulations) and Executive orders; and 
(ii)consistent with the purposes described in subsection (b). 
(D)Utility right-of-way upgradesNothing in this section precludes the Secretary from renewing or authorizing the upgrading (including widening) of a utility right-of-way in existence as of the date of enactment of this Act through the Organ Mountains National Conservation Area in a manner that minimizes harm to the purposes of the Conservation Area described in subsection (b)— 
(i)in accordance with— 
(I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(II)any other applicable law; and 
(ii)subject to such terms and conditions as the Secretary determines to be appropriate. 
(d)Management plan 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a management plan for each of the Conservation Areas. 
(2)ConsultationThe management plans shall be developed in consultation with— 
(A)interested Federal agencies; 
(B)State, tribal, and local governments; and 
(C)the public. 
(3)ConsiderationsIn preparing and implementing the management plans, the Secretary shall consider the recommendations of Indian tribes and pueblos on methods for providing access to, and protection for, traditional cultural and religious sites in the Conservation Areas. 
(e)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of a Conservation Area designated by subsection (a) that is acquired by the United States shall— 
(1)become part of the Conservation Area within the boundaries of which the land is located; and 
(2)be managed in accordance with— 
(A)this Act; and 
(B)any other applicable laws. 
(f)Transfer of administrative jurisdictionOn the date of enactment of this Act, administrative jurisdiction over the approximately 2,050 acres of land generally depicted as Transfer from DOD to BLM on the map entitled Organ Mountains National Conservation Area and dated May 18, 2011, shall— 
(1)be transferred from the Secretary of Defense to the Secretary; 
(2)become part of the Organ Mountains National Conservation Area; and 
(3)be managed in accordance with— 
(A)this Act; and 
(B)any other applicable laws. 
5.General provisions 
(a)Maps and legal descriptions 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the Conservation Areas and the wilderness areas designated by this Act with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the maps and legal descriptions. 
(3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(b)National landscape conservation systemThe Conservation Areas and the wilderness areas designated by this Act shall be administered as components of the National Landscape Conservation System. 
(c)Fish and wildlifeNothing in this Act affects the jurisdiction of the State with respect to fish and wildlife located on public land in the State, except that the Secretary, after consultation with the New Mexico Department of Game and Fish, may designate zones where, and establish periods during which, hunting, or fishing shall not be allowed for reasons of public safety, administration, the protection for nongame species and their habitats, or public use and enjoyment. 
(d)Withdrawals 
(1)In generalSubject to valid existing rights, the Federal land within the Conservation Areas, the wilderness areas designated by this Act, and any land or interest in land that is acquired by the United States in the Conservation Areas or wilderness areas after the date of enactment of this Act is withdrawn from— 
(A)entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(2)Parcel AThe approximately 1,300 acres of land generally depicted as Parcel A on the map entitled Organ Mountains National Conservation Area and dated May 18, 2011, is withdrawn in accordance with paragraph (1), except that the land is not withdrawn from disposal under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.). 
(3)Parcel BThe approximately 6,500 acres of land generally depicted as Parcel B on the map entitled Organ Mountains National Conservation Area and dated May 18, 2011, is withdrawn in accordance with paragraph (1), except that the land is not withdrawn for purposes of the issuance of oil and gas pipeline rights-of-way. 
6.Prehistoric Trackways National Monument Boundary adjustmentSection 2103 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 431 note; Public Law 111–11; 123 Stat. 1097) is amended by striking subsection (b) and inserting the following: 
 
(b)Description of landThe Monument shall consist of approximately 5,750 acres of public land in Doña Ana County, New Mexico, as generally depicted on the map entitled Desert Peaks National Conservation Area and dated May 18, 2010. . 
7.Border security 
(a)In generalNothing in this Act— 
(1)prevents the Secretary of Homeland Security from undertaking law enforcement and border security activities, in accordance with section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), within the areas designated as wilderness by this Act, including the ability to use motorized access within a wilderness area while in pursuit of a suspect; 
(2)affects the 2006 Memorandum of Understanding among the Department of Homeland Security, the Department of the Interior, and the Department of Agriculture regarding cooperative national security and counterterrorism efforts on Federal land along the borders of the United States; or 
(3)prevents the Secretary of Homeland Security from conducting any low-level overflights over the wilderness areas designated by this Act that may be necessary for law enforcement and border security purposes. 
(b)Restricted use area 
(1)WithdrawalThe area identified as Restricted Use Area on the map entitled Potrillo Mountains Complex and dated May 18, 2010, is withdrawn in accordance with section 5(d)(1). 
(2)AdministrationExcept as provided in paragraphs (3) and (4), the Secretary shall administer the area described in paragraph (1) in a manner that, to the maximum extent practicable, protects the wilderness character of the area. 
(3)Use of motor vehiclesThe use of motor vehicles, motorized equipment, and mechanical transport shall be prohibited in the area described in paragraph (1) except as necessary for— 
(A)the administration of the area (including the conduct of law enforcement and border security activities in the area); or 
(B)grazing uses by authorized permittees. 
(4)Effect of subsectionNothing in this subsection precludes the Secretary from allowing within the area described in paragraph (1) the installation and maintenance of communication or surveillance infrastructure necessary for law enforcement or border security activities. 
(c)Restricted routeThe route excluded from the Potrillo Mountains Wilderness identified as Restricted—Administrative Access on the map entitled Potrillo Mountains Complex and dated May 18, 2010, shall be— 
(1)closed to public access; but 
(2)available for administrative and law enforcement uses, including border security activities. 
8.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
